                 4:19-cv-03373-JD                 Date Filed 07/26/21        Entry Number 130            Page 1 of 1

AO 450 (SCD 04/2010) Judgment in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                  for the
                                                         District of South Carolina


                 James Michael Flemming                                 )
                            Plaintiff                                   )
                            v.                                          )    Civil Action No.        4:19-cv-3373-JD
              Sgt. Linen and Cpt. Holsinger                             )
                           Defendant                                    )

                                                   JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                   recover from the defendant (name)               the amount of                dollars ($   ),
which includes prejudgment interest at the rate of             %, plus postjudgment interest at the rate of           %, along with
costs.
’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                             .
 other: This case is dismissed.


This action was (check one):
’ tried by a jury, the Honorable                             presiding, and the jury has rendered a verdict.

’ tried by the Honorable                           presiding, without a jury and the above decision was reached.

 decided by the Honorable Joseph Dawson, III, United States District Judge who adopted the Report and
Recommendation of the Honorable Thomas E. Rogers, III, United States Magistrate Judge.


                                                                            ROBIN L. BLUME
Date: July 26, 2021                                                         CLERK OF COURT


                                                                                      s/Debbie Stokes
                                                                                          Signature of Clerk or Deputy Clerk
